Exhibit 10.62 EXECUTION VERSION ROYALTY INTEREST ACQUISITION AGREEMENT Dated as of December 20, 2016 between XOMA Corporation and XOMA (US) LLC and HealthCare Royalty Partners II, L.P. TABLE OF CONTENTS Page ARTICLE I DEFINITIOS Page ARTICLE I DEFINITIONS Section 1.01 Definitions 5 Section 1.02 Currency 11 ARTICLE II SALE AND ASSIGNMENT Section 2.01 Sale and Assignment 11 Section 2.02 Purchased Interest Payments 12 Section 2.03 Payments at Closing 12 Section 2.04 No Assumption. 12 Section 2.05 Excluded Assets 13 Section 2.06 Non-Assignable Rights 13 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER Section 3.01 Organization. 13 Section 3.02 Authorizations; Enforceability 13 Section 3.03 Litigation. 13 Section 3.04 Compliance with Laws 14 Section 3.05 Conflicts; Consents 14 Section 3.06 Ownership 14 Section 3.07 Subordination 14 Section 3.08 License Agreement 15 Section 3.09 Broker’s Fees 16 Section 3.10 Solvency; No Material Adverse Effect 16 Section 3.11 Intellectual Property Matters 16 Section 3.12 Exploitation. 17 Section 3.13 Taxes. 17 Section 3.14 No Set-Offs; No Material Liabilities 17 Section 3.15 TGF-beta License Agreement 17 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF XOMA Section 4.01 Organization. 18 Section 4.02 Authorizations; Enforceability 18 Section 4.03 Conflicts; Consents 18 Section 4.04 Broker’s Fees 19 Section 4.05 Intellectual Property Matters 19 Section 4.06 Taxes. 19 Section 4.07 Material Inducement 19 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER Section 5.01 Organization. 20 Section 5.02 Authorization. 20 Section 5.03 Broker’s Fees 20 Section 5.04 Conflicts 20 ARTICLE VI COVENANTS Section 6.01 Consents and Waivers 21 Section 6.02 Compliance 21 Section 6.03 Confidentiality; Public Announcement 21 Section 6.04 Protective Rights Agreement 23 Section 6.05 Further Assurances 23 Section 6.06 Notice by Seller 23 Section 6.07 Enforcement of and Disputes Under License Agreement 24 Section 6.08 Negative Covenants 25 Section 6.09 Future Agreements 25 Section 6.10 Reports; Records; Access 25 Section 6.11 Remittance to Deposit Account; Set-Offs 26 Section 6.12 Certain Payments; Option. 26 ARTICLE VII THE CLOSING; CONDITIONS TO CLOSING Section 7.01 Closing 27 Section 7.02 Conditions Applicable to Buyer 27 Section 7.03 Conditions Applicable to Seller 28 ARTICLE VIII TERMINATION Section 8.01 Termination. 28 Section 8.02 Effects of Expiration or Termination. 29 ARTICLE IX MISCELLANEOUS Section 9.01 Survival 29 Section 9.02 Notices 29 Section 9.03 Successors and Assigns 30 Section 9.04 Indemnification. 31 Section 9.05 Independent Nature of Relationship; Taxes 32 Section 9.06 Entire Agreement 33 Section 9.07 Amendments; No Waivers 33 Section 9.08 Interpretation. 34 Section 9.09 Headings and Captions 34 Section 9.10 Counterparts; Effectiveness 34 Section 9.11 Severability 34 Section 9.12 Expenses 34 Section 9.13 Governing Law; Jurisdiction. 34 Section 9.14 Waiver of Jury Trial 35 EXHIBITS Exhibit A –– Form of Assignment Exhibit B –– Form of Consent Exhibit C –– Form of Escrow Agreement Exhibit D – Form of Protective Rights Agreement Exhibit E – Form of Opinion of Counsel This ROYALTY INTEREST ACQUISITION AGREEMENT (this “Agreement”) is made and entered into as of December 20, 2016 by and between XOMA Corporation, a corporation organized under the laws of the State of Delaware (“XOMA”) and XOMA (US) LLC, a limited liability company organized under the laws of the State of Delaware (“Seller”), and HealthCare Royalty Partners II, L.P., a limited partnership organized under the laws of the State of Delaware (“Buyer”). RECITALS WHEREAS, Seller (as successor in interest to XOMA Ireland Limited) and DYAX Corp., a Delaware corporation (the “Licensee”), have entered into that certain Amended and Restated License Agreement, dated effective as of October 27, 2006, a true, correct and complete copy of which, together with all amendments, modifications and supplements thereto, has been previously provided to Buyer (the “License Agreement”); WHEREAS, pursuant to the License Agreement, subject to the terms and conditions set forth therein, Seller is entitled to receive License Payments; and WHEREAS, Seller wishes to sell, assign, convey and transfer to Buyer, and Buyer wishes to accept the sale, assignment, conveyance, and transfer from Seller of, the Assigned Rights pursuant to the License Agreement; NOW, THEREFORE, in consideration of the mutual covenants, agreements representations and warranties set forth herein, the Parties agree as follows: Article I DEFINITIONS Section 1.01 Definitions. The following terms, as used herein, shall have the following meanings: “Affiliate” shall mean, with respect to any Person, any other Person that controls, is controlled by, or is under common control with such Person, but only for so long as such control exists. As used in this definition, “control” and “controls” mean (i) ownership of 50% or more of the voting interests of such entity or (ii) the power to direct or cause the direction of the general management or actions of such entity. “Agreement” shall have the meaning given in the preamble hereto. “Assigned Rights” shall mean (i) the Purchased Interest and the absolute right to payment and receipt thereof under or pursuant to the License Agreement, (ii) any rights of Seller under the License Agreement to receive reports, worksheets, notices and other associated information, whether related to the Purchased Interest, net sales of any Product or other matters, ,(iii) any rights of Seller under the License Agreement to request inspection of or to audit records and accounts available in accordance with the License Agreement, whether related to the Purchased Interest, the License Payments, net sales of any Product or other matters, and (iv) the right to enforce all rights of Seller under the License Agreement with respect to the License Payments (including with respect to any development, commercialization or similar obligations of the Licensee). “Assignment” shall mean the Assignment pursuant to which Seller shall assign, convey and transfer to Buyer Seller’s rights and interests in and to the Assigned Rights, which Assignment shall be substantially in the form of Exhibit A. 5 “Bankruptcy Law” shall mean Title 11 of the United States Code entitled “Bankruptcy” and all other liquidation, conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement, receivership, insolvency, reorganization, or similar debtor relief laws of the United States or other applicable jurisdictions (domestic or foreign) from time to time in effect and affecting the rights of creditors generally. “Business Day” shall mean any day other than a Saturday, a Sunday, any day which is a legal holiday under the laws of the State of New York, or any day on which banking institutions located in the State of New York are required by law or other governmental action to close. “Buyer” shall have the meaning given in the preamble hereto. “Buyer Indemnified Party” shall mean each of Buyer and its Affiliates and any of their respective partners, directors, managers, members, officers, employees and agents. “Capital Stock” of any Person shall mean any and all shares, interests, ownership interest units, rights to purchase, warrants, options, participations or other equivalents of or interests in (however designated) equity of such Person, including any preferred stock, but excluding any debt securities convertible into, or exchangeable for, such equity. “Claim” shall mean any claim, demand, action or proceeding (including any investigation by any Governmental Authority). “Closing” shall mean the closing of the transactions contemplated under this Agreement in accordance with Section 7.01. “Closing Advance Amount” shall mean $3,500,000. “Closing Escrow Amount” shall mean $8,000,000. “Closing Date” shall mean the date all of the conditions set forth in ARTICLE VII are fulfilled or waived in writing by the applicable Party, as set forth in such ARTICLE VII. “Collateral” shall mean the Collateral (as defined in the Protective Rights Agreement). “Confidential Information” of any Disclosing Party shall mean any and all information, whether communicated orally, by email or in any physical form, including without limitation, financial and all other information furnished by or on behalf of the Disclosing Party to the Receiving Party, together with such portions of analyses, compilations, studies, or other documents, prepared by or for the Receiving Party and its Representatives, which contain or are derived from information provided by Disclosing Party. Without limiting the foregoing, information shall be deemed to be provided by Disclosing Party to the extent it is learned or derived by Receiving Party or Receiving Party’s Representatives (a) from any inspection, examination or other review of books, records, contracts, other documentation or operations of Disclosing Party, (b) from communications with authorized Representatives of Disclosing Party or (c) created, developed, gathered, prepared or otherwise derived by Receiving Party while in discussions with Disclosing Party. However, Confidential Information does not include any information which Receiving Party can demonstrate (i) is or becomes part of the public domain through no fault of Receiving Party or its Representatives, (ii) was known by Receiving Party on a non-confidential basis prior to disclosure, or (iii)was independently developed by Persons who were not given access to the Confidential Information disclosed to Receiving Party by Disclosing Party. For clarity, Confidential Information includes any disclosures and information with respect to the Assigned Rights made by the Licensee pursuant to the License Agreement and provided to Buyer pursuant to this Agreement. 6 “Confidentiality Agreement” shall mean that certain Confidentiality Agreement by and between XOMA and HealthCare Royalty Management, LLC dated as of November 3, 2016. “Consent” shall mean the written consent of the Licensee to the assignment pursuant hereto of the Assigned Rights and agreement to the other matters set forth therein in the form attached as Exhibit B, with only such modifications thereto as are reasonably acceptable to Buyer. “Damages” shall mean any loss, assessment, award, claim, charge, cost, expense (including cost and expenses of investigation and reasonable legal fees and expenses of attorneys), fines, judgments, liability, obligation, penalty or set-off. “Deposit Account” shall mean an account established, controlled and maintained by Buyer as the account into which all License Payments that are or become payable shall be deposited by the Licensee. As of the Closing Date, the “Deposit Account” shall be: Bank Name: Silicon Valley Bank
